Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 1 of 9




                     Exhibit 2
                                                             Beglaubigte
     Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 2 of 9  Ab
                                         HENGELERMUELLER




Hengelcr Muelicr ■ Postfach 17 04 18 • 60078 Frankfurt am Main                                 Dr. Markus Meier
                                                                                               Partner
An das                                                                                         Dr. Philipp Hanfland
Oberlandesgericht Celle                                                                        Partner
1. Kartellsenat                                                                                Direktwahl
Schloßplatz 2                                                                                  Direct Number
29221 Celle                                                                                    +49 69 17095-370

                                                                                               E-Mai! der Absender
                                                                                               Senders' E-mail
                                                                                               markus.meier@hengeler.com
                                                                                               phi!ipp.hanfland@hengeler.com

                                                                                               Bockenheimer Landstraße 24
                                                                                               60323 Frankfurt am Main
                                                                                               Telefon +49 69 17095-0
                                                                                               Telefax +49 69 17095-099
                                                                                               www.henseler.com
Frankfurt am Main, 28. Juli 2017
86306344vl




In dem Musterverfahren

ARFB Anlegerschutz UG                                            Tilp Litigation Rechtsanwaltsgesellschaft mbH,
                                                                 Kirchentellinsfurt

gegen

1.      Porsche Automobil Holding SE                             RAe Hengeler Mueller, Frankflirt am Main
                                                                 RAe Dres. Markus Meier und Philipp Hanfland

2.      Volkswagen AG                                            RAe Göhmann, Braunschweig



- 13 Kap 1/16 -


wird zum Schriftsatz der Musterklägerin vom 1. Mai 2017 ("Muster/klage") wie folgt Stellung
genommen:




                      BERLIN - DÜSSELDORF - FRANKFURT ■ MÜNCHEN • BRÜSSEL ■ LONDON ■ SHANGHAI
                    Partnerschaft von Rechtsanwälten mbB, SiU Berlin, AG 8eriin-Char!ottc?nbuia PR291
Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 3 of 9

          U1TLLBR
                                                                                         26




                    migung durch die Bundesanstalt für Finanzdienstleistungsaufsicht
                    ("BaFin") am 30. April 2007 veröffentlicht. Den Aktionären der
                    Musterbeklagten zu 2 wurden EUR 100,92 je Volkswagen-Stamm­
                    aktie und EUR 65,54 je Volkswagen-Vorzugsaktie geboten. Das ent­
                    sprach jeweils dem gesetzlichen Mindestpreis.

                            Beweis:        1.   Pressemitteilung Nr. 26/07 der Musterbe­
                                                klagten zu 1 vom 30. April 2007

                                                                    - Anlage MBPor 67 -

                                          2.    Angebotsunterlage für das Pflichtangebot
                                                der Musterbeklagten zu 1 an die Aktionäre
                                                der Musterbeklagten zu 2 vom 26. April
                                                2007 (Auszug; Anlage MBPor 50),
                                                S. 30 f.

                    Bis zum Ablauf der Annahmefrist wurden der Musterbeklagten zu 1
                    - wie vom Vorstand der Musterbeklagten zu 1 zum damaligen Zeit­
                    punkt erwartet - nur wenige (ca. ein Prozent) Volks wagen-Stamm­
                    aktien zum Kauf angeboten. Den Erwerb der angebotenen Aktien
                    finanzierte die Musterbeklagte zu 1 aus vorhandener Liquidität.

                           Beweis:        Pressemitteilung Nr. 36/07 der Musterbeklag­
                                          ten zu 1 vom 4. Juni 2007

                                                                    - Anlage MBPor 68 -

            e)      Entscheidung zur Aufstockung der Beteiligung auf über 50 %
            aa)     Die Erwartungen, die die Musterbeklagte zu 1 in die Kooperation
                    mit der Musterbeklagten zu 2 gesetzt hatte (namentlich eine Vertie­
                    fung und Erweiterung der Fertigungs- und Technologiepartner­
                    schaft), erfüllten sich in der Folgezeit nur bedingt. Selbst der Infor­
                    mationsaustausch zwischen den Unternehmen gestaltete sich schwie­
                    rig.

                    Der Vorstand der Musterbeklagten zu 1 beschloss daher am 3. März
                    2008. die Beteiligung an der Musterbeklagten zu 2 auf über 50 %
                    (nicht: über 75 %, gegen Musterklage, Rn. 964) des Grundkapitals
                    zu erhöhen. Nach Einschätzung der Musterbeklagten zu 1 würde die
Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 4 of 9

                                                                                      27




                  faktische Konzemierung der Musterbeklagten zu 2 der Musterbe­
                  klagten zu 1 in strategischen, kaufmännischen und technischen The­
                  men einen hinreichenden Einfluss auf die Geschäftspolitik der Mus­
                  terbeklagten zu 2 sichern, um das Ziel einer zukunftsfähigen strategi­
                  schen Allianz zwischen der Musterbeklagten zu 1 und der Musterbe­
                  klagten zu 2 zu erreichen.

                         Beweis:        1. Zeugnis Dr. Wendelin Wiedeking, b.b.

                                        2.   Zeugnis Holger P. Härter, b.b.

                  Dem Beschluss des Vorstands, die Beteiligung an der Musterbeklag­
                  ten zu 2 auf über 50 % des Grundkapitals zu erhöhen, stimmte der
                  Aufsichtsrat der Musterbeklagten zu 1 in seiner im Anschluss an die
                  Beschlussfassung im Vorstand stattfindenden Sitzung zu und er­
                  mächtigte den Vorstand, alle dafür notwendigen aufsichts- und kar­
                  tellrechtlichen Schritte einzuleiten. Über die Beschlussfassung infor­
                  mierte die Musterbeklagte zu 1 mit einer Ad-hoc-Mitteilung und
                  einer Pressemitteilung.

                         Beweis:        1. Ad-hoc-Mitteilung der Musterbeklagten
                                           zu 1 vom 3. März 2008

                                                                 -Anlage MBPor 69-

                                        2.   Pressemitteilung Nr. 07/08 der Musterbe­
                                             klagten zu l vom 3. März 2008

                                                                 - Anlage MBPor 70 -

                  In der Pressemitteilung über die Ermächtigung wies die Musterbe­
                  klagte zu 1 darauf hin, dass der Erwerb der Mehrheit der Volkswa­
                  gen-Stammaktien die vorherige Freigabe durch die Aufsichts- und
                  Kartei Ibe hör den erfordere und die Prüfung durch die Behörden ei­
                  nige Monate dauern werde.

                         Beweis:        Pressemitteilung Nr. 07/08 der Musterbeklag­
                                        ten zu 1 vom 3. März 2008 (Anlage
                                        MBPor 70)

                  Die Entscheidung, die Volkswagen-Beteiligung auf über 50 % der
         Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 5 of 9



                                                                                                                                            Certified copy

                                                                HENGELER MUELLER




Hengeler Mueller • Postfach 17 04 18 • 60078 Frankfurt am Main                                         Dr. Markus Meier
                                                                                                       Partner

To the                                                                                                 Dr. Philipp Hanfland
Celle Higher Regional Court                                                                            Partner
1st Antitrust Panel                                                                                    Direct number
Schlossplatz 2                                                                                         +49 69 17095-370
29221 Celle                                                                                            Sender’s email
                                                                                                       markus.meier@hengeler.com
                                                     [stamp]                                           philipp.hanfland@hengeler.com
                                                     Celle Higher Regional Court                       Bockenheimer Landstrasse 24
                                                     Rec’d JULY 31, 2017                               60323 Frankfurt am Main
                                                     No. of copies.... .... Vol. .... Book             Telephone +49 69 17095-0
                                                     ..... Exh.                                        Fax +49 69 17095-099
                                                                                                       www.hengeler.com

Frankfurt am Main, July 28, 2017
86306344v1




In the model case proceeding of



ARFB Anlegerschutz                                                            Tilp Litigation Rechtsanwaltsgesellschaft mbH,
                                                                              Kirchentellinsfurt


v.


1.          Porsche Automobil Holding SE                                      Hengeler Mueller, attorneys at law, Frankfurt am Main
                                                                              Drs. Markus Meier and Philipp Hanfland, attorneys at law

2.          Volkswagen AG                                                     Göhmann, attorneys at law, Braunschweig


- 13 Kap 1/16 -,


the following response to the Model Case Plaintiff’s pleading dated May 1, 2017 (“Model Case Complaint”), is
hereby submitted:


                                BERLIN • DÜSSELDORF • FRANKFURT • MUNICH • BRUSSELS • LONDON • SHANGHAI
Partnerschaft von Rechtsanwälten mbB [attorney partnership with limited professional liability], registered office: Berlin, Berlin-Charlottenburg Distrct Court PR291
     Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 6 of 9



HENGELER MUELLER                                                                                     26



            [...] published by the Federal Financial Supervisory Authority (“BaFin”) on April 30, 2007. The
            shareholders of Model Case Defendant no. 2 were offered EUR 100.92 per Volkswagen common
            share and EUR 65.54 per Volkswagen preferred share. This corresponded in each case to the
            statutory minimum price.

                     Evidence:         1.       Press release no. 26/07 of Model Case Defendant no. 1 dated
                                                April 30, 2007

                                                                                        - Exhibit MBPor 67 -

                                       2.       Offer document for the mandatory offer of Model Case
                                                Defendant no. 1 to the shareholders of Model Case Defendant
                                                no. 2 dated April 26, 2007 (extract; Exhibit MBPor 50), pp.
                                                30-31.

91          By the expiration of the acceptance period, only few Volkswagen common shares (approx. one
            percent) had been offered to Model Case Defendant no. 1 for sale - as expected by the
            management board of Model Case Defendant no. 1 at that point in time. Model Case Defendant
            no. 1 financed the acquisition of the offered shares from existing liquidity.

                     Evidence:         Press release no. 36/07 of Model Case Defendant no. 1 dated June 4,
                                       2007

                                                                                        - Exhibit MBPor 68 -

      e)    Decision to increase the equity interest to over 50%

92    aa)   The expectations that Model Case Defendant no. 1 had placed in the cooperation with Model Case
            Defendant no. 2 (namely, a broadening and expansion of the production and technology
            partnership) were only met to a limited extent in the ensuing period. Even the exchange of
            information between the companies proved to be difficult.

93          The management board of Model Case Defendant no. 1 therefore resolved on March 3, 2008, to
            increase the equity interest in Model Case Defendant no. 2 to over 50% of the capital stock (not
            75%, contrary to model case complaint, margin no. 964). In the assessment of Model Case
            Defendant no. 1, the formation of a de facto group of Model Case Defendant no. 2 and Model
            Case Defendant no. 1 would ensure adequate influence over the business policy of Model Case
            Defendant no. 2 in strategic, commercial, and technical matters, in order to achieve the goal of a
            sustainable strategic alliance between Model Case Defendant no. 1 and Model Case Defendant no.
            2.
     Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 7 of 9



HENGELLER MUELLER                                                                                     27

                     Evidence:         1.       Testimony of Dr. Wendelin Wiedeking, already named

                                       2.       Testimony of Holger P. Härter, already named

94          At its meeting that was held following resolution adoption by the management board, the
            supervisory board of Model Case Defendant no. 1 consented to the management board’s
            resolution to increase the equity interest in Model Case Defendant no. 2 to over 50% of the capital
            stock and authorized the management board to initiate all supervisory and antitrust steps necessary
            for that purpose. Model Case Defendant no. 1 announced the resolution adoption by means of an
            ad hoc communication and press release.

                     Evidence:         1.       Ad hoc communication by Model Case Defendant no. 1 dated
                                                March 3, 2008

                                                                                         - Exhibit MBPor 69 -

                                       2.       Press release no. 07/08 by Model Case Defendant no. 1 dated
                                                March 3, 2008

                                                                                         - Exhibit MBPor 70 -

95          In the press release concerning the authorization, Model Case Defendant no. 1 pointed out that the
            acquisition of the majority of the Volkswagen common shares required prior clearance by the
            supervisory and antitrust authorities and that the review by the authorities would take a few
            months.

                     Evidence:         Press release no. 07/08 by Model Case Defendant no. 1 dated March 3,
                                       2008 (Exhibit MBPor 70)

96    bb)   The decision [...] the Volkswagen equity interest to over 50% of the [...]
Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 8 of 9




DATE OF TRANSLATION:                     29-Sep-20

ELECTRONIC FILE NAME:                    Response to the Model Case Plaintiff’s pleading dated May 1, 2017 (

SOURCE LANGUAGE:                         GERMAN
TARGET LANGUAGE:                         ENGLISH
TRANSPERFECT JOB ID:                     US0808251

TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                           TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001

TCert v. 4.0
                  Case 1:19-mc-00166-RA-SDA Document 76-2 Filed 09/30/20 Page 9 of 9




dated May 1, 2017 (“Model Case Complaint”)
